Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks, filed 16 September 2020, with respect to the 102 rejection of claim 1 in view of Ishijima have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 

Election/Restrictions
Claim 1 contains allowable subject matter. Claims 6-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-V, as set forth in the Office action mailed on 13 January 2020, is hereby withdrawn and claims 6-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of blades each having a leading edge and a plurality of recesses disposed only on a side of a suction surface of the leading edge” in lines 6-7 (emphasis added). Claim 17 similarly recites “the plurality of blades each having a leading edge…and a plurality of recesses disposed only on a side of a suction surface of the leading edge” (lines 6-8, emphasis added) Since there are a plurality of blades, each blade having a leading edge, it is unclear if “the leading edge” refers to a specific blade leading edge, or the leading edge of each of the plurality of blades. Furthermore, claims 1 and 17 each recite the limitation “the corresponding blade” (claim 1 line 9, claim 17 line 10). There is insufficient antecedent basis for this limitation in the claims. The Office recommends introducing the “corresponding blade” 
	Claim 6 recites “one of the plurality of recesses on an outer circumferential side of the plurality of blades” in lines 1-2 and “one of the plurality of recesses on an inner circumferential side” in lines 2-3. It is unclear whether the recited recesses are required on just one blade of the plurality of blades, or each blade of the plurality of blades. For examination purposes, the claim is interpreted as requiring each blade to have recesses as claimed.
	Claim 7, similarly to claim 6, recites “one of the plurality of recesses on an outer circumferential side of the plurality of blades” in lines 1-2 and “one of the plurality of recesses on an inner circumferential side” in lines 2-3. It is unclear whether the recited recesses are required on just one blade of the plurality of blades, or each blade of the plurality of blades. For examination purposes, the claim is interpreted as requiring each blade to have recesses as claimed.
Claim 9 recites “the plurality of blades each include a convex portion having a substantial arc shape” in lines 1-2. It is unclear what the term “substantial arc shape” means in the context of the claim. Based on the specification, paragraph 39, this limitation refers to a “substantially arc-shaped projection,” in which case the term “substantial” in the claim is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear what kind or degree of arc shapes would qualify as “substantial.”
Claim 16 recites “a length of one of the plurality of recesses” in line 1. It is unclear if this refers to one recess in the entire plurality of blades, or one recess in each blade. For examination purposes, the claim is interpreted as referring to each blade.
	Claims 3-5, 8, and 10-15 are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1 and 3-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Ishijima et al. (JP 2000-110790) and Mimura (JP 2002-054596).
Regarding claims 1 and 17, Ishijima and Mimura each disclose fans with impellers comprising a plurality of blades, each blade having a curved leading edge with a plurality of recesses disposed on a side of a suction surface of the leading edge of each blade, the plurality of recesses each having a rectangular shape having two longitudinal sides. Ishijima further discloses that the recess are disposed only on a side of a suction surface of the leading edge.
	Neither Ishijima nor Mimura discloses or teaches the plurality of recesses are each longitudinal in a direction perpendicular to the leading edge of each corresponding blade. In addition, Mimura fails to disclose the recesses are disposed only on a side of a suction surface of the leading edge. Furthermore, the prior art of record, alone or in combination, fails to provide sufficient teaching, motivation, or rationale for one of ordinary skill in the art to modify .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745